ON MOTION FOR REHEARING.
Bloodworth, J.
In the motion for a rehearing in this case it is stated that counsel for movant had five criminal cases from Wilkes superior court, in each of which he had made a motion for a new trial; that on November 26, 1928, he saw Judge Perryman at the court-house in Washington, and at that time the judge had the “records in all live of the cases, and called attention of counsel for movant to the fact that he had overruled his motions, and called for a pen to date same. Counsel for movant naturally thinking that these motions were overruled on the date above mentioned, November 26, 1928, and as a matter of fact only the cases of Tutt and Panning bear date of November 26, 1928, as the date of the overruling of the motions for new trial, . . and neither movant nor his counsel had any knowledge of the fact that November 26, 1928, was nob the true dale of the overruling of all these motions, including, of course, the motion in this case. And the twenty days after the true date overruling this motion had expired before either movant or his counsel knew that November 26th was not the true dale of the overruling of this motion.” (Italics ours.) Should *641a rehearing be granted, it would avail the plaintiff in error nothing, as it was more than twenty days from November 26 to December 17. Counsel for the plaintiff in error practically conceded that he was too late in presenting to the judge the bill of exceptions in each of these cases; for on each of the bills of exceptions is a note by the trial judge which reads as follows: “This bill of exceptions was not presented to me until December 17, 1928, counsel for movant stating that he was too sick to draw it on December 15, 1928.”

Rehearing denied.


Broyles, C. J., and Lulce, J., conawr.